     Case
        Case
          2:15-md-02641-DGC
              4:21-cv-00365-JM Document
                                Document22035
                                         9 FiledFiled
                                                 05/06/21
                                                      04/15/21
                                                            Page
                                                               Page
                                                                 1 of 111of 11



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products            No. MDL 15-02641-PHX-DGC
10     Liability Litigation,
                                                    AMENDED CASE MANAGEMENT
11                                                  ORDER NO. 50
12
13
             Pursuant to Case Management Order (“CMO”) No. 49, Plaintiffs’ counsel –
14
      Matthews & Associates and Freese & Goss – have filed a final status report identifying
15
      cases previously dismissed without prejudice that are now (1) ripe for reinstatement in this
16
      MDL and transfer to their home districts, or (2) subject to dismissal with prejudice for
17
      failure to prosecute. See Docs. 21778, 21967, 22012. The Court will reinstate the
18
      dismissed cases listed on Attachment A. See Doc. 22012-2.1 The Court will dismiss the
19
      cases listed on Attachment B with prejudice pursuant to Federal Rule of Civil Procedure
20
      41(b). See Doc. 22012-1.
21
             A.     Cases to Be Reinstated.
22
             In December 2020, the parties filed a status report identifying previously dismissed
23
      cases that were ripe for reinstatement. Doc. 21750; see also Docs. 21740 (CMO 48), 21776
24
      (updated status report).   A number of cases had been voluntarily dismissed without
25
      prejudice and without being settled, the parties having entered into a tolling agreement so
26
27
28           1
              After reinstatement, the Court will issue a separate order transferring these cases
      to appropriate districts for further litigation consistent with the MDL.
     Case
        Case
          2:15-md-02641-DGC
              4:21-cv-00365-JM Document
                                Document22035
                                         9 FiledFiled
                                                 05/06/21
                                                      04/15/21
                                                            Page
                                                               Page
                                                                 2 of 211of 11



 1    they could continue settlement discussions outside the confines of this MDL.           See
 2    Doc. 21526 at 1-2. Some Plaintiffs in these cases have since opted out of the proposed
 3    settlements. See id. Because CMO 42 – which governs the settlement process in this
 4    MDL – does not permit cases that have failed to settle to be dismissed from the MDL
 5    without prejudice only to be refiled as new cases, the Court concluded that the dismissal
 6    orders in these opt-out cases must be vacated and the cases reinstated in the MDL. See
 7    Docs. 16343, 21527, 2154.
 8           In CMO 49, the Court reinstated more than 150 previously dismissed opt-out cases.
 9    Doc. 21778 at 2, 21778-1. Counsel have now identified an additional 19 dismissed cases
10    in which the Plaintiffs have opted out of the settlement. Docs. 22012 at 1, 22012-2. Those
11    cases, which are listed on Attachment A, will be reinstated in the MDL and then sent to
12    their home districts for further litigation consistent with the MDL.
13           B.     Cases to Be Dismissed with Prejudice Under Rule 41(b).
14           On January 27, 2021, a telephonic status hearing was held to address 200 dismissed
15    cases in which the Plaintiffs either cannot be located, are not responding to counsel’s
16    inquiries, are deceased with no known heirs, or had not yet made a decision on the offered
17    settlements. See Docs. 21734, 21777. The Court gave counsel until March 15, 2021 to
18    locate, contact, and secure settlement decisions from these Plaintiffs. Doc. 21778 at 2.
19    Counsel agreed that the Court should dismiss with prejudice any cases in which, by
20    March 15, the Plaintiffs or their heirs cannot be located, the Plaintiffs remain
21    nonresponsive, or the Plaintiffs fail to make a settlement decision. See id.
22           A telephonic status hearing was held March 19 to discuss counsel’s updated status
23    report. See Docs. 21962, 21967. Counsel stated that there remain 129 dismissed cases
24    without settlement decisions. Doc. 21962 at 2. The Court denied counsel’s request for an
25    additional 60 days to locate and obtain settlement decisions from the Plaintiffs in these
26    cases. Doc. 21967 at 1. The Court stood by the March 15 deadline because two years has
27    been ample time to locate the Plaintiffs and give them the opportunity to accept or opt out
28    of the settlement. Id.


                                                  -2-
     Case
        Case
          2:15-md-02641-DGC
              4:21-cv-00365-JM Document
                                Document22035
                                         9 FiledFiled
                                                 05/06/21
                                                      04/15/21
                                                            Page
                                                               Page
                                                                 3 of 311of 11



 1           Counsel have now filed a status report identifying the cases in which the Plaintiffs
 2    or their heirs still cannot be located or where the Plaintiffs remain nonresponsive to
 3    counsel’s inquiries. Doc. 22012 at 1, 22012-1. Pursuant to Rule 41(b), the Court will
 4    dismiss these cases with prejudice for failure to prosecute.
 5           Rule 41(b) authorizes the Court to dismiss a case where the plaintiff “fails to
 6    prosecute or to comply with these rules or a court order.” The Ninth Circuit has developed
 7    a five-part test to determine whether a dismissal sanction is appropriate: “(1) the
 8    public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its
 9    docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
10    disposition of cases on their merits; and (5) the availability of less drastic sanctions.”
11    In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006)
12    (citations omitted). “These factors are ‘not a series of conditions precedent before the judge
13    can do anything,’ but a ‘way for a district judge to think about what to do.’” Id. (quoting
14    Valley Eng’rs, Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1057 (9th Cir. 1998)).
15                  1.     Expeditious Resolution of Litigation.
16           “As the first of the Federal Rules of Civil Procedure reflects, the public has an
17    overriding interest in securing ‘the just, speedy, and inexpensive determination of every
18    action.’” Id. at 1227 (quoting Fed. R. Civ. P. 1).2 “Orderly and expeditious resolution of
19    disputes is of great importance to the rule of law. By the same token, delay in reaching
20    the merits, whether by way of settlement or adjudication, is costly in money, memory,
21    manageability, and confidence in the process.” Id.
22           More than two years ago – on March 21, 2019 – the Court accepted the parties’
23    proposed settlement schedule and advised them that the Court “does not intend to delay
24    remand or transfer of MDL cases after a reasonable opportunity to settle.” Doc. 16343 at 5
25    (CMO 42). The Court set a stipulated dismissal deadline of May 1, 2020 for settled cases.
26
27
28           2
              There is no MDL exception to Rule 1. Indeed, Congress has directed MDL judges
      “to promote the just and efficient conduct of such actions.” 28 U.S.C. § 1407(a).

                                                  -3-
     Case
        Case
          2:15-md-02641-DGC
              4:21-cv-00365-JM Document
                                Document22035
                                         9 FiledFiled
                                                 05/06/21
                                                      04/15/21
                                                            Page
                                                               Page
                                                                 4 of 411of 11



 1    Id. at 7. The Court later extended the May 1 deadline to November 2, 2020, and then again
 2    to March 15, 2021. Docs. 21518, 21740.
 3           The Plaintiffs identified in counsel’s status report have had ample time to either
 4    accept or opt out of the settlement. The failure to make a timely settlement decision has
 5    prevented the expeditious resolution of their cases. This factor weighs in favor of dismissal
 6    under Rule 41(b). See Phenylpropanolamine, 460 F.3d at 1234 (affirming a dismissal
 7    sanction where the district court had “observed that many of the cases subject to its
 8    dismissal order had been pending for close to, or over, a year without forward movement,
 9    and that such lack of diligence does not serve the public interest in expeditious resolution
10    of litigation”).
11                   2.    Docket Management.
12           “A district judge charged with the responsibility of ‘just and efficient conduct’ of
13    the multiplicity of actions in an MDL proceeding must have discretion to manage them that
14    is commensurate with the task. The task is enormous, for the court must figure out a way
15    to move thousands of cases toward resolution on the merits while at the same time
16    respecting their individuality. . . . [T]he district judge must establish schedules with firm
17    cutoff dates if the coordinated cases are to move in a diligent fashion toward resolution by
18    motion, settlement, or trial.” Id. at 1231 (citations omitted).
19           The Court closed this MDL to new cases nearly two years ago. Doc. 18079. As
20    noted, the Court initially set a May 1, 2020 deadline for settlement decisions in all pending
21    cases, and later extended the deadline to March 15, 2021. See Docs. 16343, 21518, 21740.
22    The time has come to conclude the MDL, and for the remaining non-settled MDL cases to
23    be sent to their home districts for further litigation or to be dismissed with prejudice. See
24    Doc. 21740 at 2.
25                   3.    Prejudice to Defendants.
26           A defendant suffers unfair prejudice where the plaintiff “impair[s] the defendant’s
27    ability to go to trial or threaten[s] to interfere with the rightful decision of the case.”
28    Phenylpropanolamine, 460 F.3d at 1227. Defendants in this case clearly are prejudiced by


                                                   -4-
     Case
        Case
          2:15-md-02641-DGC
              4:21-cv-00365-JM Document
                                Document22035
                                         9 FiledFiled
                                                 05/06/21
                                                      04/15/21
                                                            Page
                                                               Page
                                                                 5 of 511of 11



 1    Plaintiffs’ failure to make a settlement decision or prosecute their claims. This factor
 2    weighs in favor of dismissal.
 3                   4.    Dispositions on the Merits.
 4           The Ninth Circuit has “often said that the public policy favoring disposition of cases
 5    on their merits strongly counsels against dismissal.” Id. (citation omitted). But a case that
 6    “is stalled or unreasonably delayed by a party’s failure to [prosecute] cannot move forward
 7    toward resolution on the merits.” Id. Thus, this factor “lends little support” to Plaintiffs –
 8    “whose responsibility it is to move [their cases] toward disposition on the merits but whose
 9    conduct impedes progress in that direction.” Id.; see also id. at 1234 (“[In an MDL]
10    proceeding such as this, where the plaintiffs themselves prevent their cases from moving
11    forward, the public policy favoring resolution on the merits cannot weigh much, if at all,
12    in their favor.”).
13                   5.    Availability of Less Drastic Sanctions.
14           In CMO 42, the Court expressed serious concerns about MDL cases being dismissed
15    without prejudice and with the prospect of later being refiled as new cases. Doc. 21527
16    at 2. First, if an MDL case is dismissed without prejudice and the Plaintiff files a new
17    case later, the new case will not have been part of this MDL and the Court’s and parties’
18    extensive work on common issues will not be law of the case. Nor will the judge in the
19    new case have the benefit of the lengthy explanatory order prepared by the Court about the
20    MDL or the designation of records prepared by the parties. See, e.g., Doc. 19899. Second,
21    the Court made clear in CMO 42 that it required the parties to achieve settlement or face
22    remand or transfer, but the parties sought instead to avoid the Court’s requirement by
23    dismissing cases without settlement and without prejudice to refiling under a tolling
24    agreement.
25           The Court has concluded that the cases in which the Plaintiffs have been
26    nonresponsive or where they or their heirs cannot be located should be dismissed with
27    prejudice. See Docs. 21778, 21967. Plaintiffs’ counsel have agreed to dismissals with
28    prejudice in these cases. See Doc. 21778 at 2.


                                                  -5-
     Case
        Case
          2:15-md-02641-DGC
              4:21-cv-00365-JM Document
                                Document22035
                                         9 FiledFiled
                                                 05/06/21
                                                      04/15/21
                                                            Page
                                                               Page
                                                                 6 of 611of 11



 1                   6.     Rule 41(b) Summary.
 2            The first three factors for determining whether a dismissal sanction is appropriate –
 3    expeditious resolution of the litigation, the Court’s need to manage its docket, and prejudice
 4    to Defendants – weigh in favor of dismissal. See Taylor v. Wal-Mart Corp., No. CV14-
 5    1034-PHX-DGC, 2014 WL 3864541, at *1 (D. Ariz. Aug. 6, 2014) (“[T]he first, second,
 6    and third factors favor dismissal. Plaintiff’s failures to . . . communicate[] or obey court
 7    deadlines . . . prevent the case from proceeding in the foreseeable future.”). The fourth
 8    factor – the policy favoring disposition of the cases on the merits – weighs only slightly, if
 9    at all, against a dismissal sanction because the cases cannot be resolved on the merits where
10    the Plaintiffs have failed to prosecute their claims. With respect to the fifth factor, the
11    Court finds that dismissal with prejudice is the only justifiable sanction for the Plaintiffs’
12    failure to prosecute. See Taylor v. United States, No. CV-09-2393-PHX-DGC, 2010 WL
13    2836953, at *1 (D. Ariz. July 19, 2010) (dismissing case with prejudice given that
14    “additional extensions of time would likely elicit the same lack of response” from the
15    plaintiff).
16            IT IS ORDERED:
17            1.     The dismissal orders in the cases listed on Attachment A are vacated (see
18    Doc. 22012-2). The Clerk is directed to reinstate each case in this MDL.
19            2.     The cases listed on Attachment B (see Doc. 22012-1) are dismissed with
20    prejudice.
21            Dated this 15th day of April, 2021.
22
23
24
25
26
27
28


                                                    -6-
      Case
         Case
           2:15-md-02641-DGC
               4:21-cv-00365-JM Document
                                 Document22035
                                          9 FiledFiled
                                                  05/06/21
                                                       04/15/21
                                                             Page
                                                                Page
                                                                  7 of 711of 11

    In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                        CASE MANAGEMENT ORDER NO. 50
            Attachment A(Amended) – Cases To Be Reinstated and Transferred
                                   (April 15, 2021)




          Plaintiff           Current Case Number                      Transferee Court

Trammell, Joseph              2:19-cv-03782-PHX-DGC                    Ark. E.D.
Dominguez, Dora               2:18-cv-01488-PHX-DGC                    Cal. C.D.
Wetzel, David J.              2:19-cv-03719-PHX-DGC                    Cal. C.D.
Johnson, Janice L.            2:16-cv-03899-PHX-DGC                    Cal. E.D.
Vincent, Patrick E.           2:18-cv-03807-PHX-DGC                    Fla. M.D.
Barrett, Lori                 2:17-cv-04481-PHX-DGC                    Iowa
Przykucki, Robert             2:19-cv-03736-PHX-DGC                    Mich. E.D.
Lashley, Ken                  2:18-cv-01646-PHX-DGC                    Mo. E.D.
Powell, Mylus                 2:19-cv-04072-PHX-DGC                    Mo. E.D.
Miller, Linda                 2:17-cv-00370-PHX-DGC                    Mo. W.D.
Braden, Kevin                 2:17-cv-00047-PHX-DGC                    Mont.
Narayan, Ashwin A.            2:16-cv-00617-PHX-DGC                    Ohio S.D.
Dobson, Delores               2:17-cv-04311-PHX-DGC                    Okla. N.D.
Janes, Debora L.              2:16-cv-03901-PHX-DGC                    S.D.
Schaaf, Julie A.              2:18-cv-03784-PHX-DGC                    Tenn. W.D.
Stansell, Jason               2:17-cv-01079-PHX-DGC                    Tex. E.D.
Langley, Shana                2:19-cv-03765-PHX-DGC                    Va. E.D.
Weatherford, Garry            2:19-cv-03779-PHX-DGC                    Va. W.D.
    Case
       Case
         2:15-md-02641-DGC
             4:21-cv-00365-JM Document
                               Document22035
                                        9 FiledFiled
                                                05/06/21
                                                     04/15/21
                                                           Page
                                                              Page
                                                                8 of 811of 11

 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                    CASE MANAGEMENT ORDER NO. 50
              Attachment B – Cases To Be Dismissed With Prejudice
                                  (April 14, 2021)


Billy C. Adams                                       CV18-03355-PHX-DGC
Jacqueline Z. Allen                                  CV18-02840-PHX-DGC
Sandra Andrus                                        CV18-04549-PHX-DGC
Luanne K. Aviles                                     CV19-00621-PHX-DGC
Gary Barber                                          CV17-04064-PHX-DGC
William H. Blake                                     CV17-04309-PHX-DGC
Michelle M. Blythe                                   CV18-04335-PHX-DGC
Eugene Bowski                                        CV17-04174-PHX-DGC
Margaret Brazeale                                    CV16-03789-PHX-DGC
Bobbie E. Brechbill as PR for Donald E. Brechbill    CV19-00654-PHX-DGC
Don Brenner                                          CV18-00105-PHX-DGC
Tamesha Brooks                                       CV17-03170-PHX-DGC
Cheryl Brown                                         CV17-03672-PHX-DGC
Dena Brumfield                                       CV17-00416-PHX-DGC
Merloren V. Butts                                    CV17-03257-PHX-DGC
James D. Byirt                                       CV17-03716-PHX-DGC
Gibson A. Cameron, III                               CV19-02445-PHX-DGC
Nellie Campbell                                      CV17-04191-PHX-DGC
John Carter                                          CV17-03635-PHX-DGC
Ronald Coleman                                       CV18-03530-PHX-DGC
David Cox                                            CV18-01859-PHX-DGC
Jeffrey Curtis                                       CV18-00101-PHX-DGC
Christopher W. Cusak                                 CV18-04472-PHX-DGC
George Davis                                         CV18-04507-PHX-DGC
James Davis, Jr.                                     CV19-00810-PHX-DGC
Kimberly A. Davis                                    CV18-04625-PHX-DGC
Anthony Deanda                                       CV17-04254-PHX-DGC
Gisela B. Deason                                     CV19-00631-PHX-DGC
Brad V. DeMeere                                      CV18-03539-PHX-DGC
Ben Dickerson, Jr.                                   CV17-01244-PHX-DGC
Michelle Draper as PR for Stacy Draper               CV17-02646-PHX-DGC
Veronda J. Dunlap                                    CV17-03333-PHX-DGC
Steven Dyson                                         CV17-02811-PHX-DGC
Gordon Eric Edelmann                                 CV16-03163-PHX-DGC
Vincent M. Fazio                                     CV19-01031-PHX-DGC
Linda Foote                                          CV18-03647-PHX-DGC
Steve Frey                                           CV17-04144-PHX-DGC
    Case
       Case
         2:15-md-02641-DGC
             4:21-cv-00365-JM Document
                               Document22035
                                        9 FiledFiled
                                                05/06/21
                                                     04/15/21
                                                           Page
                                                              Page
                                                                9 of 911of 11

 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                   CASE MANAGEMENT ORDER NO. 50
             Attachment B – Cases To Be Dismissed With Prejudice
                                  (April 14, 2021)


Hilda Garcia                                         CV18-03707-PHX-DGC
Shacora R. Gardner-Chasen                            CV19-00637-PHX-DGC
Marie Gaston-Jefferson                               CV19-02973-PHX-DGC
Jerri L. Gordon                                      CV19-03008-PHX-DGC
Veronica Gordon                                      CV16-02056-PHX-DGC
Louise Greene                                        CV17-00011-PHX-DGC
Jacqueline Hamilton                                  CV16-01885-PHX-DGC
Shrell Harris                                        CV17-04190-PHX-DGC
Susan Hobbs                                          CV17-04178-PHX-DGC
Dover Jackson                                        CV18-01607-PHX-DGC
Lisa Jenks                                           CV19-02475-PHX-DGC
Sheliba Jiles                                        CV19-00470-PHX-DGC
Clifford Jones                                       CV17-03846-PHX-DGC
Andera King                                          CV19-04007-PHX-DGC
Pierre J. Lacroze                                    CV17-03020-PHX-DGC
Michael Lance                                        CV16-03395-PHX-DGC
Timothy Leanier                                      CV19-02654-PHX-DGC
Anthony B. Lewis                                     CV17-03595-PHX-DGC
Benjamin Lewis                                       CV17-01279-PHX-DGC
Matthew W. Lightbody                                 CV18-04486-PHX-DGC
Carmen Madrid                                        CV19-00112-PHX-DGC
Diane Makosky                                        CV19-03206-PHX-DGC
Richard G. Man                                       CV17-03258-PHX-DGC
Doris A. Martin                                      CV18-03704-PHX-DGC
Robin Meininger                                      CV19-04012-PHX-DGC
Michael Melton                                       CV19-02454-PHX-DGC
Michelle K. Messner                                  CV18-04581-PHX-DGC
Michael Miller and Judie Miller                      CV18-02195-PHX-DGC
Maria Muniz and Jose Perez                           CV16-02088-PHX-DGC
Mildred Myers                                        CV18-04448-PHX-DGC
Ray W. Neal                                          CV17-01162-PHX-DGC
JoAnn E. Neff and William Neff                       CV17-01165-PHX-DGC
Marianne Nissen                                      CV17-03622-PHX-DGC
Carol S. Perella                                     CV19-00665-PHX-DGC
Karla Powell-Barbosa                                 CV17-02695-PHX-DGC
Brent A. Querry                                      CV17-03673-PHX-DGC
Natalia A. Rebollo                                   CV17-03791-PHX-DGC
   Case
      Case
        2:15-md-02641-DGC
            4:21-cv-00365-JM Document
                              Document22035
                                       9 FiledFiled
                                               05/06/21
                                                    04/15/21
                                                          Page
                                                             Page
                                                               10 of1011of 11

 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                  CASE MANAGEMENT ORDER NO. 50
            Attachment B – Cases To Be Dismissed With Prejudice
                                (April 14, 2021)


Joe Reed                                            CV19-01965-PHX-DGC
Lisa Reynolds                                       CV19-04075-PHX-DGC
Schwann Richardson                                  CV17-04267-PHX-DGC
Fiordalisa Salcedo                                  CV17-00621-PHX-DGC
Jered J. Salmon                                     CV16-00196-PHX-DGC
Edward Scott                                        CV19-00065-PHX-DGC
Ardelia Sellars                                     CV19-01928-PHX-DGC
Margie W. Shaw                                      CV18-01782-PHX-DGC
Norman Shedd                                        CV18-04049-PHX-DGC
James Singleton                                     CV18-03945-PHX-DGC
Brandi Sitar                                        CV17-03848-PHX-DGC
Christopher R. Smith                                CV17-04185-PHX-DGC
Helen Douglas Smith                                 CV16-04124-PHX-DGC
Lisann St. Clair                                    CV19-03108-PHX-DGC
Amy Stokes                                          CV19-02451-PHX-DGC
Kristina Strickland                                 CV18-03802-PHX-DGC
Aaron Sydnor                                        CV17-00233-PHX-DGC
Michael Taylor                                      CV17-02987-PHX-DGC
Ella M. Tervasi                                     CV18-04416-PHX-DGC
Stephen E. Tessier                                  CV17-04365-PHX-DGC
Felicia Thomas                                      CV19-00325-PHX-DGC
Nicole Thomas                                       CV18-00402-PHX-DGC
Rosilyn R. Thomas                                   CV19-00596-PHX-DGC
Deborah Thompson                                    CV19-01377-PHX-DGC
Mike H. Thompson                                    CV18-03890-PHX-DGC
Dudley F. Turpin                                    CV17-03080-PHX-DGC
Quanita Underwood and Robert Underwood              CV16-00614-PHX-DGC
James Urgo                                          CV17-04470-PHX-DGC
Michael Van Holt                                    CV19-04287-PHX-DGC
Linda G. Vargas                                     CV18-03937-PHX-DGC
Shayla Wadsworth                                    CV18-02741-PHX-DGC
Anita Wagner                                        CV19-00862-PHX-DGC
Jamie Wagner as PR for Sally R. Wagner              CV18-03388-PHX-DGC
Paul M. Walker                                      CV17-04411-PHX-DGC
Cassandra Waller                                    CV17-04266-PHX-DGC
Jamie Wenger                                        CV18-00983-PHX-DGC
Antwoin Weston                                      CV18-03852-PHX-DGC
   Case
      Case
        2:15-md-02641-DGC
            4:21-cv-00365-JM Document
                              Document22035
                                       9 FiledFiled
                                               05/06/21
                                                    04/15/21
                                                          Page
                                                             Page
                                                               11 of1111of 11

 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                  CASE MANAGEMENT ORDER NO. 50
            Attachment B – Cases To Be Dismissed With Prejudice
                                (April 14, 2021)


James D. White                                      CV18-03788-PHX-DGC
Tonya White Mountain                                CV18-01962-PHX-DGC
Nancy Will                                          CV16-02195-PHX-DGC
Verdia Williams                                     CV18-03998-PHX-DGC
Cora Williford                                      CV17-02201-PHX-DGC
Otis Woods                                          CV17-04677-PHX-DGC
Karen Wysinger                                      CV17-03921-PHX-DGC
Sidney Young                                        CV18-04498-PHX-DGC
